United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1728
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                               Mauriosantana Cowan

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                            Submitted: October 17, 2019
                              Filed: October 24, 2019
                                   [Unpublished]
                                  ____________

Before GRUENDER, BENTON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      Mauriosantana Paul Cowan pled guilty pursuant to a Federal Rule of Criminal
Procedure 11(c)(1)(C) plea agreement containing a waiver of the right to file a motion
under 18 U.S.C. § 3582(c)(2). He now appeals after the district court1 denied his
renewed section 3582(c)(2) motion to reduce his sentence under Guidelines
Amendment 782, which lowered the base offense levels for certain drug offenses.
Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

        Counsel has moved to withdraw and has submitted a brief which acknowledges
that the plea agreement contained a waiver of the right to seek section 3582(c)(2)
relief, but challenges the voluntariness of that waiver and argues that Cowan is
eligible for a sentence reduction.

       This court concludes that the record shows Cowan knowingly and voluntarily
agreed to the section 3582(c)(2) waiver. Cf. United States v. Scott, 627 F.3d 702,
704 (8th Cir. 2010) (de novo review of validity and applicability of appeal waiver);
United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (appeal waiver
will be enforced if appeal falls within scope of waiver, defendant knowingly and
voluntarily entered into waiver and plea agreement, and enforcing waiver would not
result in miscarriage of justice). As the section 3582(c)(2) waiver is valid, this court
concludes that the district court did not err in denying Cowan’s renewed motion. See
Freeman v. United States, 564 U.S. 522, 541 (2011) (Sotomayor, J., concurring in the
judgment) (if government wants to ensure that defendant’s term of imprisonment will
not be reduced, it can negotiate with defendant to waive right to seek sentence
reduction under § 3582(c)(2)). This court has previously determined that Amendment
782 would not afford Cowan relief under section 3582(c)(2), because his Guidelines
range was calculated based upon his status as a career offender. See United States v.
Cowan, No. 17-3105 (8th Cir. May 24, 2018); United States v. Thomas, 775 F.3d 982,
983 (8th Cir. 2014) (per curiam) (defendant was not entitled to sentence reduction
under Amendment 782 because it did not lower career-offender Guidelines range);


      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                          -2-
see also United States v. Betcher, 534 F.3d 820, 823-24 (8th Cir. 2008) (“[I]t is a
cardinal rule in our circuit that one panel is bound by the decision of a prior panel.”)
(citation omitted).

      The judgment is affirmed, and counsel’s motion to withdraw is granted.
                     ______________________________




                                          -3-